132 Ga. App. 747 (1974)
209 S.E.2d 26
HERNDON
v.
THE STATE.
49497.
Court of Appeals of Georgia.
Submitted July 1, 1974.
Decided September 26, 1974.
John Thomas Chason, James C. Carr, for appellant.
Lewis R. Slaton, District Attorney, Joel M. Feldman, Carter Goode, Isaac Jenrette, Assistant District Attorneys, for appellee.
QUILLIAN, Judge.
Defendant was tried and convicted for the offense of robbery in the Superior Court of Fulton County. A motion for new trial, as amended, filed on behalf of the defendant was overruled by the trial court. Appeal was taken. Held:
1. The charge on flight was authorized by the evidence.
2. Counsel for the defendant urges that it was error not to give certain requested charges as to identification of the defendant. Since these requests were not made a part *748 of the record they can not be the basis for a reversal.
3. On appeal in criminal, as well as civil, matters, this court applies the any evidence rule. There being evidence to sustain the conviction, the judgment of the lower court must be affirmed.
Judgment affirmed. Bell, C. J., and Clark, J., concur.